 



Exhibit 10.1
FIRST AMENDMENT
TO
CHAIRMAN AGREEMENT
BY AND BETWEEN
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
AND
THOMAS W. ERICKSON
     This First Amendment (“Amendment”) is dated as of the 28th day of January,
2008 by and between NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC. (the “Company”),
and Thomas W. Erickson (“Mr. Erickson”).
WITNESSETH:
     WHEREAS, on February 23, 2007 the Company entered into a Chairman Agreement
with Mr. Erickson (the “Agreement”); and
     WHEREAS, both the Company and Mr. Erickson desire to extend the Term of the
Agreement and to clarify Mr. Erickson’s current role at the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties agree as follows:
     1. Paragraph 1.1 is deleted in its entirety and replaced with the
following:
          “The Company hereby retains Mr. Erickson to serve as Chairman of the
Board, Interim Chief Executive Officer and Interim President; and Mr. Erickson
accepts such positions, in each case subject to and in accordance with the
provisions of this Agreement.”
     2. Paragraph 1.2 is amended by deleting the first sentence and replacing it
with the following:
          “Mr. Erickson will serve as Chairman of the Board and in such other
capacities as he and the Company may agree.”
     3. Paragraph 2.1 of the Agreement shall be amended by renewing the Term for
a period of one (1) year, commencing on the first anniversary of the Effective
Date. As a result, the Agreement will now expire on February 22, 2009 unless
earlier terminated as provided in the Agreement.
     4. Except as expressly provided herein, all terms and conditions of the
Agreement shall be unmodified and remain in full force and effect.
     5. From and after the execution and delivery of this Amendment, all
references to the Agreement contained in other agreements and instruments
executed and delivered pursuant to or in connection with the Agreement shall
hereinafter mean and refer to the Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



     6. This Amendment may be executed in counterparts by the parties hereto,
all of which shall constitute one and the same instrument. A facsimile
transmission of this signed Amendment bearing a signature on behalf of a party
hereto shall be binding on such party.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Mr. Erickson have executed this First
Amendment as of the day and year first above written.

                  NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.    
 
           
 
  By:   /s/ George McGinn    
 
                George McGinn         General Counsel    
 
                /s/ Thomas W. Erickson                   Thomas W. Erickson    
    Interim Chief Executive Officer and President         Chairman of the Board
   

3